Citation Nr: 0702536	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-30 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, including hypertension.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from October 1957 to July 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which, among other things, denied 
the benefits sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was diagnosed as having coronary artery 
disease, hypertension and sleep apnea approximately four 
years after his discharge from service.  

3.  Symptoms characteristically associated with hypertension 
and sleep apnea that were experienced during active service 
do not reflect early manifestations of the disorders 
diagnosed subsequent to service.


CONCLUSIONS OF LAW

1.  Coronary artery disease, including hypertension, was not 
incurred in or aggravated by service nor is it presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2001 and September 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Furthermore, a 
Supplemental Statement of the Case was issued subsequent to 
the 2005 notice making it pre-decisional as per Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Accordingly, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board even though he declined to do so.  
The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, submitted in August 2004, he 
requested that a hearing before the Board be scheduled at the 
RO.  Such a hearing was never scheduled and the veteran did 
not withdraw the request.  He has, however, made his 
intention to have this case adjudicated by the Board in an 
expeditious manner quite clear through correspondence 
received within the last year.  He also submitted another VA 
Form 9 in July 2006 which reflects that he does not desire a 
hearing before the Board.  Furthermore, in November 2006, the 
veteran, through his representative, requested that this 
appeal be advanced on the docket due to the veteran's 
advanced age.  The appeal has been advanced and the Board 
here determines that there is no need to delay a decision any 
further by remanding the matter to determine if the original 
request for hearing has been withdrawn as the veteran has 
made it clear that he does not want a hearing before the 
Board and desires an expeditious adjudication based on the 
record evidence.

Following a review of the record, the Board finds that all 
known and available records relevant to the issues here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, in April 2006, the veteran 
advised VA that he did not have any additional evidence to 
substantiate his claims and requested that the issues be 
adjudicated on the basis of the record evidence.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  As 
such, the Board now turns to the merits of the claims.

The veteran asserts that although he was never diagnosed as 
having either hypertension or sleep apnea during service, he 
believes that both disorders began in service and early 
symptoms of each are documented in his service medical 
records.  He contends that complaints of stabbing chest pain 
as early as 1987 should be considered as evidence of heart 
problems notwithstanding the lack of a diagnosis at that 
time; he also believes that complaints of headaches, sore 
throats and congestion should be acknowledged as associated 
with sleep apnea even though he was not determined to have 
the disorder until 1996.  In support of his contentions, the 
veteran submitted a statement from his wife that she is 
personally aware of the veteran having snored very loud and 
had periods of apnea for many years during service.  He also 
submitted a medical statement that will be discussed below.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

Hypertension is deemed to be a chronic disease under 
38 C.F.R. § 3.309(a) and, as such, service connection may be 
granted under 38 C.F.R. § 3.307(a)(3) if the evidence shows 
that the disease manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
See 38 C.F.R. § 3.307.  Separation from service is defined as 
the veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
July 1992, the evidence must show that hypertension manifest 
to a degree of ten percent by July 1993 in order for service 
connection to be granted based upon a presumptive period.  
There is no statutory or regulatory provision to allow for an 
extension of a presumptive period.

The veteran's service medical records do not contain 
diagnoses of hypertension, coronary artery disease or sleep 
apnea.  Additionally, post-service treatment records do not 
include a diagnosis of hypertension within one year of 
discharge from service.  The veteran fully acknowledges these 
facts, but believes that his service medical records show 
that he experienced symptoms that are characteristic of the 
subsequently diagnosed disorders.  He does not deny that his 
heart disorder and sleep apnea were not diagnosed until 1996, 
yet requests that medical literature be taken into account 
which shows that sleep apnea is usually not diagnosed for 
many years after it starts and that the Board accept the 
proposition that having high cholesterol, many high blood 
pressure readings and periodic complaints of chest pain 
throughout service is indicative of hypertension.

The veteran submitted, with his August 2004 VA Form 9, a 
medical statement from a woman identified only as an M.D. at 
the Tricare Outpatient Clinic in San Diego.  The M.D. did not 
provide any information on her field of expertise nor on her 
relationship with the veteran.  She did, however, state that 
she had reviewed the veteran's service medical records and 
post-service treatment records and believed that, based on 
the evidence of chest pain and significant risk factors such 
as high cholesterol during service, the veteran's currently 
diagnosed coronary artery disease had its inception as early 
as 1987.  She pointed out that risk factors had gone 
untreated since 1987, but did not explain why the risk 
factors should be characterized as manifestations of the 
subsequently diagnosed heart disease instead of what she 
actually described them to be, risk factors.

The Tricare M.D. also opined that the veteran's obstructive 
sleep apnea had its inception in 1975 as evidenced by his 
treatment for symptoms that were associated with sinusitis 
such as reddening of the throat.  Interestingly, the 
physician did not provide any reason why the diagnosis of 
sinusitis rendered at the time of treatment was not 
appropriate.  She stated that a July 1996 polysommography 
confirmed a prior medical history of snoring and severe sleep 
apnea.

The veteran underwent VA examination in February 2002 and 
related that he had experienced fluttering in his chest since 
the 1960s or 1970s.  There is no mention of such fluttering 
in his service medical records and the examiner noted that 
there were no findings consistent with a diagnosis of 
hypertension or sleep apnea found in the service medical 
records.  The examiner pointed out that there was no 
diagnosis of heart disease after a treadmill evaluation in 
1992 and that the first evidence of either sleep apnea or 
hypertension is dated in 1996.  Since that time, the veteran 
has been treated for hypertension and has undergone a triple 
coronary artery by-pass graft as well as a tonsillectomy and 
uvulopalatopharyngoplasty.  There is no question that the 
veteran is currently diagnosed as having coronary artery 
disease, hypertension and sleep apnea.

The veteran's service medical records were reviewed by a VA 
physician in July 2004 and it was noted that a right bundle 
branch block (RBBB) was diagnosed during service, but there 
was no functional impairment as a result thereof nor any 
evidence that the RBBB developed into coronary artery disease 
or hypertension.  The physician found no evidence of sleep 
apnea until 1996.  Consequently, the physician opined that it 
was less likely than not that coronary artery disease/ 
ischemic heart disease or sleep apnea are related to service.  
He noted that this opinion was based on the fact that there 
was no medical evidence of either disorder being identified 
during service notwithstanding the substantial amount of 
treatment received during service.

In December 2005 and March 2006, another VA physician 
reviewed the veteran's claims folder, including all service 
medical records and the August 2004 opinion of the Tricare 
physician.  Consistent with all other reviews, the physician 
reported that there was no evidence of diagnoses or treatment 
for hypertension or sleep apnea during service.  The 
physician acknowledged that service medical records showed 
labile hypertension as early as 1987 and that increased blood 
pressure with exercise stress testing in July 1992 suggested 
early hypertension, but pointed out that the service medical 
records did not reflect sustained hypertension during service 
to support a diagnosis of hypertension during that time.  She 
stated that she was not surprised that the veteran was 
ultimately diagnosed as having hypertension based on his 
history of labile hypertension, but could not find any 
evidence of sustained hypertension until 1996.

As for the veteran's assertion that reddening of the throat 
and nasal congestion should be considered early 
manifestations of sleep apnea, the VA physician stated that 
those symptoms were not indicative or diagnostic of sleep 
apnea.  Furthermore, she found no evidence of sleep apnea in 
the veteran's service medical records.

The Board finds that this appeal hinges on the tenuous 
assertion that symptoms that could be related to many 
diagnoses be acknowledged to be the early manifestations of 
heart disease and sleep apnea because those are the two 
disorders that were ultimately diagnosed.  The Board 
certainly appreciates the veteran's arguments and the 
comments of his wife that she has been all too aware of the 
veteran's very loud snoring since at least the 1980s; 
however, the Board is bound by the medical evidence in 
determining when the currently diagnosed disabilities 
actually began.  As noted by every physician who has reviewed 
the records, the veteran had treatment for a number of 
complaints during service but was never diagnosed as having 
coronary artery disease, hypertension or sleep apnea.  In 
fact, it was four years after discharge before the 
disabilities were identified and treatment began.  

Although there is one medical opinion in support of the 
veteran's claims, it was submitted by a physician of unknown 
expertise and the report does not include explanations for 
propositions such as a sore throat is the early manifestation 
of sleep apnea as opposed to the result of sinusitis.  It is 
important to note that the veteran has a lengthy history of 
treatment for sinusitis and has been granted service-
connection for that disability because it is clearly 
identified in his service medical records.  It is certainly 
interesting to now say that the symptoms that were medically 
associated with sinusitis during service should be accepted 
as indicative of sleep apnea, but the Board finds no support 
for that in medical evidence dated during service or from the 
unsubstantiated medical opinion dated in August 2004.

Service connection for coronary artery disease, including 
hypertension, must be denied because the medical evidence 
shows that the veteran had symptoms that were characteristic 
of the disorder, including spikes in his blood pressure, 
during service, but there is no evidence of sustained levels 
of high blood pressure consistent with a diagnosis of the 
actual disease of coronary artery disease and/or hypertension 
until 1996.  Service connection cannot be granted on a direct 
or on a presumptive basis because the sustained symptoms 
consistent with a diagnosis were not shown during service or 
within one year of discharge from service.  Therefore, the 
claim is denied.

Service connection for sleep apnea must also be denied 
because the medical evidence does not show that the veteran 
experienced the disability during service nor is there 
credible medical evidence linking the currently diagnosed 
disability to service.  The Board accepts the assertions of 
the veteran's wife that the veteran had very loud snoring 
during service, but the medical opinion that suggests that 
treatment for sore throats and headaches during service 
should be accepted as evidence of early manifestations of 
sleep apnea cannot be accepted as credible medical evidence 
in light of the medical opinion to the contrary and the lack 
of contemporaneous evidence suggesting a diagnosis of 
something other than sinusitis.  The Board appreciates the 
veteran's belief that he must have had the disorder during 
service if it was so severe in 1996, but the fact remains 
that the disorder was not identified until approximately four 
years after discharge from service and the service medical 
records do not show the presence of sleep apnea 
notwithstanding treatment for various ear, nose and throat 
issues.  Therefore, this claim is denied.


ORDER

Service connection for coronary artery disease, to include 
hypertension, is denied.

Service connection for sleep apnea is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


